Citation Nr: 1228434	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  12-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 19, 2011 for the award of nonservice-connected death pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1945 to January 1947. He died in June 2002. The appellant is his surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted the appellant's claim for special monthly pension based on the need for aid and attendance, effective  May 19, 2011. The appellant contested the assigned effective date of pension benefits, requesting an earlier effective date of March 31, 2011. The Regional Office's jurisdiction over this case was later transferred to the RO in Houston, Texas. 

The appellant's representative previously requested a hearing in this matter through an April 2012 VA Form 9 (Substantive Appeal). The request was for a hearing before an RO Decision Review Officer (DRO), as well as a Travel Board hearing before a Veterans Law Judge. However, after further telephone inquiry on the part of RO personnel directly with the appellant, it was determined that she did not wish to pursue either hearing option. Hence, the appellant's hearing request is deemed withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Under VA law, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R.          § 3.400 (2011).

With regard to claims involving as here, aid and attendance and housebound benefits, under 38 C.F.R. § 3.402 there are specific rules governing the effective date of an award of aid and attendance or housebound benefits to a surviving spouse. The regulation provides that an award of a death pension based on the need for aid and attendance will be effective the date the claim for that benefit was received, unless one of two exceptions apply. First, when an award of dependency or indemnity compensation (DIC) or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.          38 C.F.R. § 3.402(c)(1). Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim. 38 C.F.R. § 3.402(c)(2). 

In all cases involving the assignment of effective dates, the date of receipt of a claim is considerate the same date upon which a claim, information, or evidence          is received by VA. 38 C.F.R. § 3.1(r).

Thus far, the documentation of record in this case establishes that the appellant's formal claim for special monthly pension based on need for aid and attendance was received at the RO on May 19, 2011 (given the date stamp the RO had clearly affixed upon the formal claim). Given the law on effective dates as it stands, the determinative information for ascertaining the appropriate effective date of pension benefits is when the claim was received, as cited above -- which on its face implicates May 19, 2011 as the effective date of benefits. (The Board points out that the two exceptions outlined in 38 C.F.R. § 3.402 for an earlier effective date than the date of receipt of a claim clearly do not apply in this instance.)

The appellant and her representative contend to the contrary that the appellant indeed submitted the original formal claim for death pension benefits on March 31, 2011, which if verified could establish a two months additional benefits entitlement. It is contended that the documentation was submitted by mail to the Houston, Texas RO. The appellant's daughter (the appellant's legal guardian) further explains that on March 31st the application for pension was completed and filled out at the VA outpatient clinic in Corpus Christi, Texas. According to the appellant's daughter,          she had volunteered to send the application by certified mail with a signed receipt, but was assured it would be sent to the RO from the VA outpatient clinic's mailroom.

The Board does not wish to question at all the veracity or accuracy of the appellant's daughter's recollection of events, but the law nonetheless requires that            the Board have some evidence of actual receipt of a claim at the RO (or other qualifying VA office) on March 31, 2011 to establish such an earlier effective date. To date, the appellant's representative has submitted a copy of an internal log that organization keeps which purportedly documents that a formal pension claim was submitted on March 31, 2011. Unfortunately, this document by itself does not prove the essential fact of receipt of the appellant's claims application in an earlier manner.  

However, the Board does take particular note of the appellant's daughter's contention that the appellant's claim was filed at, and was to be mailed from, the Corpus Christi VA outpatient clinic mailroom. It does not appear from the record on appeal that contact was made with the Corpus Christi VA outpatient clinic to determine whether such claim was received by that facility in March 2011 and then mailed to the appropriate VA regional office. It is plausible that there would exist some record of the claim having been originated and/or sent through official VA mail channels, which would provide sufficient basis to recognize the claim as having been "received" by VA on the earlier date identified. The Board therefore will request any outstanding copies of VA records including treatment records, if any, relating to the appellant from the time period in question, as to properly supplement the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should contact the VA outpatient clinic in Corpus Christi, Texas, and request any available information regarding a claim for death pension benefits which the appellant indicates having filed on March 31, 2011 that was purportedly sent from the mailroom of the Corpus Christi VA outpatient clinic, including any available documentation of the same that may be contained in VA records pertaining to the appellant from that facility.

2. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.          If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




						(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


